DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 20 and 21 recite the limitation "the substrate” in l. 1 and l. 2, respectively.  There is insufficient antecedent basis for this limitation in the claim.  Since claims 20-21 depend from claim 18, it is assumed applicants intended to recite “the first substrate.”  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 11, 14, and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,770,289 (hereinafter “the ‘289 patent) in view of U.S. Patent Appl. Publ. No. 2013/0285016 to Wei, et al. (hereinafter “Wei”) and further in view of U.S. Patent Appl. Publ. No. 2014/0220764 to Bayram, et al. (“Bayram”). 
Regarding claims 1-2, claims 1-3 of the ‘289 patent recite substantially all of the limitations recited in claims 1-2 of the instant application, but do not explicitly recite the steps of forming a plurality of holes in the 2D layer to create a patterned 2D layer and transferring the single-crystalline film onto a second substrate.  However, in Fig. 1 and ¶¶[0027]-[0037] Wei teaches an analogous method of forming an epitaxial layer (104) on a substrate having a graphene layer (102) deposited thereupon in which the graphene layer (102) is patterned by cutting or etching in order to form a plurality of apertures (105).  This is then followed by the growth of the epitaxial layer (104) on the patterned graphene layer.  Thus, in view of the teachings of Wei an ordinary artisan would be motivated to form a plurality of holes in the graphene layer recited in claims 1-3 of the ‘289 patent in order to promote epitaxial growth of the overlying epitaxial layer (104).  Then in Figs. 1-2 and ¶¶[0041]-[0054] as well as elsewhere throughout the entire reference Bayram teaches an analogous method of forming an epitaxial layer (18) on a single crystal substrate (12) through the use of a separation layer (14) comprised of a 2D material such as graphene.  In Fig. 2 and ¶[0054] Bayram further teaches that the epitaxial layer (18) may be adhered to a handle substrate (20) and then cleaved from the single crystal substrate (12) along the graphene layer (14) such that the single crystal substrate (12) may be reused and electronic devices may be formed upon the epitaxial layer (18).  Thus, in view of the teachings of Bayram a person of ordinary skill in the art would be motivated to transfer the single-crystalline film recited in claims 1-3 of the ‘289 patent onto a handle substrate as taught by Bayram in order to permit the substrate to be reused and electronic devices to be formed on the single-crystalline film.  
Regarding claim 3, claims 1-3 of the ‘289 patent do not explicitly recite that the first substrate comprises silicon.  However, in ¶[0031] Wei teaches that the substrate (100) may be comprised of Si. 
Regarding claim 11, claims 1-3 of the ‘289 patent do not explicitly recite that the 2D material comprises MoS2.  However, in ¶[0043] Bayram teaches that the spreading layer (14) is not limited to graphene, but may be another 2D material such as MoS2 or WS2.  Thus, a person of ordinary skill in the art would look to the teachings of Bayram and would readily recognize that MoS2 may be utilized in place of graphene as the 2D layer since this would involve nothing more than the use of a known material according to its intended use.  
Regarding claim 14, claims 1-3 of the ‘289 patent do not explicitly recite that the first substrate comprises germanium.  However, in ¶[0031] and ¶[0082] Wei teaches that the epitaxial layer (104) and substrate (100) may be made of the same material and may be comprised of SiGe.  
Regarding claim 17, claims 1-3 of the ‘289 patent do not explicitly recite that the single-crystalline film is epitaxially matched to the first substrate.  However, in Fig. 1 and ¶¶[0027]-[0037] Wei teaches that the substrate (100) has an epitaxial growth surface (101) and that layer (104) is epitaxially grown on the growth surface (101).  
Regarding claim 18, claims 1-3 of the ‘289 patent recite substantially all of the limitations recited in claim 18 of the instant application, but do not explicitly recite the steps of forming a plurality of holes in the 2D layer to create a patterned 2D layer.  However, in Fig. 1 and ¶¶[0027]-[0037] Wei teaches an analogous method of forming an epitaxial layer (104) on a substrate having a graphene layer (102) deposited thereupon in which the graphene layer (102) is patterned by cutting or etching in order to form a plurality of apertures (105).  This is then followed by the growth of the epitaxial layer (104) on the patterned graphene layer.  Thus, in view of the teachings of Wei an ordinary artisan would be motivated to form a plurality of holes in the graphene layer recited in claims 1-3 of the ‘289 patent in order to promote epitaxial growth of the overlying epitaxial layer (104).  Then in Figs. 1-2 and ¶¶[0041]-[0054] as well as elsewhere throughout the entire reference Bayram teaches an analogous method of forming an epitaxial layer (18) on a single crystal substrate (12) through the use of a separation layer (14) comprised of a 2D material such as graphene.  In Fig. 2 and ¶[0054] Bayram further teaches that the epitaxial layer (18) may be adhered to a handle substrate (20) and then cleaved from the single crystal substrate (12) along the graphene layer (14) such that the single crystal substrate (12) may be reused and electronic devices may be formed upon the epitaxial layer (18).  Thus, in view of the teachings of Bayram a person of ordinary skill in the art would be motivated to transfer the single-crystalline film recited in claims 1-3 of the ‘289 patent onto a handle substrate as taught by Bayram in order to permit the substrate to be reused and electronic devices to be formed on the single-crystalline film.  
Regarding claim 19, claims 1-3 of the ‘289 patent do not explicitly recite that the single-crystalline film is epitaxially matched to the first substrate.  However, in Fig. 1 and ¶¶[0027]-[0037] Wei teaches that the substrate (100) has an epitaxial growth surface (101) and that layer (104) is epitaxially grown on the growth surface (101).
Regarding claim 20, claims 1-3 of the ‘289 patent do not explicitly recite that the single-crystalline film and the substrate are made of the same material.  However, in ¶[0031] Wei teaches that the substrate (100) can be a single crystal substrate which is lattice-matched and thermal expansion-matched to the epitaxial layer (104) and ¶[0082] which teaches that the epitaxial layer (104) and the substrate (100) may be the same material such that homoepitaxial growth occurs.  
Regarding claim 21, claims 1-3 of the ‘289 patent do not explicitly recite that after separating the single-crystalline film and the first substrate, forming a second single-crystalline film over the substrate.  However, as noted supra with respect to the rejection of claim 18, in Fig. 2 and ¶[0054] Bayram further teaches that after the epitaxial layer (18) is adhered to a handle substrate (20) it is then cleaved from the single crystal substrate (12) along the graphene layer (14) such that the single crystal substrate (12) may be reused and electronic devices may be formed upon the epitaxial layer (18).  Thus, when the single crystal substrate (12) is being reused a second epitaxial layer (18) is necessarily deposited onto the single crystal substrate (12) as part of the process of forming another epitaxial layer (104) according to the teachings of Wei. 

Claims 5-6 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of the ‘289 patent in view of Wei and further in view of Bayram and still further in view of U.S. Patent Appl. Publ. No. 2003/0052080 to Baik, et al. (“Baik”). 
Regarding claim 5, claims 1-3 of the ‘289 patent do not explicitly recite the method of forming the plurality of holes as claimed.  However, in Figs. 1-4 and ¶¶[0022]-[0036] as well as elsewhere throughout the entire reference Baik teaches an analogous method of patterning and etching a diamond film (2).  In particular, Baik teaches a method of forming a plurality of holes which comprises:
forming a metal mask on the 2D layer, the metal mask comprising a plurality of metal islands disposed on the 2D layer (see, e.g., Figs. 1B, 2A, 3A, and 4A and ¶¶[0022]-[0036] which specifically teach forming a metallic mask (3) comprised of a plurality of islands from a metal such as Mo, W, or Al on a diamond film (2)); and
etching the 2D layer to form the plurality of holes (see, e.g., Figs. 1C, 2B, 3B, and 4B and ¶¶[0022]-[0036] which teach that a reactive etching process is carried out in order to etch exposed regions of the diamond layer (2) and thereby form a plurality of holes).  
Thus, a person of ordinary skill in the art would look to the teachings of Baik and would readily recognize that the plurality of apertures (105) formed in the graphene layer (102) of Wei may be produced by forming a metallic mask (3) comprised of a plurality of metal islands followed by etching the exposed areas of the graphene layer (102) with the motivation for doing so being to utilize a mask formation process which relies upon island formation during metallic deposition in order to produce a plurality of nanometer-sized masked regions without the need for more time-consuming and costly photolithographic processes.  
Baik does not explicitly teach the step of removing the metal mask from the 2D layer.  However, in ¶[0053] Wei teaches an analogous method of creating patterns on the continuous graphene layer (102) in which a mask comprised of anodic aluminum oxide is used to pattern and then exposed regions of the graphene layer (102) are etched by a plasma.  As explained supra with respect to the rejection of claim 1, in the method shown in Fig. 1 and ¶¶[0027]-[0037] of Wei after the desired apertures (105) are formed in the graphene layer (102), an epitaxial layer (104) is grown through the apertures (105) and directly on and over the graphene layer (102) without the presence of a metallic mask thereupon.  This therefore necessarily means that the anodic aluminum oxide mask has been removed after the desired apertures (105) have been etched into the graphene layer (102) such that epitaxial growth can proceed unimpeded over the graphene layer (102).  Thus, a person of ordinary skill in the art would look to the teachings of Wei and would be motivated to remove the metallic island mask (3) produced in the method of Baik once the desired holes have been etched in the underlying graphene layer with the motivation for doing so being to permit growth of the overlying epitaxial layer to proceed unimpeded over the surface of the graphene layer (102).  
Regarding claim 6, claims 1-3 of the ‘289 patent do not explicitly recite that etching the 2D layer comprises etching the 2D layer using an inert gas plasma.  However, in at least Example 1 in ¶¶[0037]-[0040] Baik teaches the use of a plasma formed of a nitrogen-oxygen gas mixture in order to etch the diamond layer.  With ¶[0040] specifically teaching an embodiment in which a graphite layer formed on a diamond whisker is etched using a hydrogen plasma.  Thus, in view of the teachings of Baik a person of ordinary skill in the art would readily recognize that an inert plasma comprised of nitrogen or hydrogen may be used to effectively etch the graphene layer in the method of Wei and Bayram since this would involve nothing more than the use of a known etching plasma according to its intended use.  
Regarding claim 15, claims 1-3 of the ‘289 patent do not explicitly recite that etching the 2D layer comprises etching the 2D layer using an oxygen plasma.  However, in at least Example 1 in ¶¶[0037]-[0040] Baik teaches the use of a reactive plasma formed of a nitrogen-oxygen gas mixture in order to etch the diamond layer.  Thus, in view of the teachings of Baik a person of ordinary skill in the art would be motivated to utilize an oxygen plasma in order to effectively etch the graphene layer in the method of Wei and Bayram since this would involve nothing more than the use of a known etching plasma according to its intended use.  

Claims 7-10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of the ‘289 patent in view of Wei and further in view of Bayram and still further in view of U.S. Patent Appl. Publ. No. 2013/0285115 to Wei, et al. (“Wei II”). 
Regarding claim 7, claims 1-3 of the ‘289 patent do not explicitly recite that growing the first substrate on a parent substrate via epitaxial growth.  However, in Fig. 1 and ¶¶[0025]-[0044] as well as elsewhere throughout the entire reference Wei II teaches an analogous method of growing an epitaxial layer (104) over a graphene layer (120) having a plurality of apertures (122).  In ¶¶[0030]-[0032] Wei II specifically teaches that the substrate (100) may include a first epitaxial layer (110) formed thereupon.  In this manner it is possible to alleviate a thermal coefficient of expansion and lattice parameter mismatch between the substrate (100) and the subsequently grown second epitaxial layer (130).  Thus, in view of the teachings of Wei II a person of ordinary skill in the art would be motivated to utilize a parent substrate (100) and then grow the first substrate (110) having the desired lattice parameter and thermal coefficient mismatch thereupon in order to minimize the formation of defects in the second epitaxial layer (130) grown thereupon.  
Regarding claim 8, claims 1-3 of the ‘289 patent do not explicitly recite that the parent substrate comprises GaN and the first substrate comprises InGaN.  However, in Fig. 1 and ¶¶[0030]-[0032] Wei II teaches that the parent substrate (100) may be comprised of GaN while the first substrate (110) may be comprised of InGaN. 
Regarding claim 9, claims 1-3 of the ‘289 patent do not explicitly recite that the parent substrate comprises GaAs and the first substrate comprises InGaP.  However, in Fig. 1 and ¶¶[0030]-[0032] Wei II teaches that the parent substrate (100) may be comprised of GaAs while the first substrate (110) may be comprised of InGaP. 
Regarding claim 10, claims 1-3 of the ‘289 patent do not explicitly recite that the parent substrate comprises InP and the first substrate comprises InGaAs.  However, in Fig. 1 and ¶¶[0030]-[0032] Wei II teaches that the parent substrate (100) may be comprised of InP while the first substrate (110) may be comprised of InGaAs. 
Regarding claim 16, claims 1-3 of the ‘289 patent do not explicitly recite the step of growing the first substrate on a parent substrate via pseudomorphic growth.  However, in Fig. 1 and ¶¶[0025]-[0044] as well as elsewhere throughout the entire reference Wei II teaches an analogous method of growing an epitaxial layer (104) over a graphene layer (120) having a plurality of apertures (122).  In ¶¶[0030]-[0032] Wei II specifically teaches that the substrate (100) may include a first epitaxial layer (110) formed thereupon by pseudomprphic growth (i.e., via the epitaxial growth of InGaAs on InP).  In this manner it is possible to alleviate a thermal coefficient of expansion and lattice parameter mismatch between the substrate (100) and the subsequently grown second epitaxial layer (130).  Thus, in view of the teachings of Wei II a person of ordinary skill in the art would be motivated to utilize a parent substrate (100) and then pseudomorphically grow the first substrate (110) having the desired lattice parameter and thermal coefficient mismatch thereupon in order to minimize the formation of defects in the second epitaxial layer (130) grown thereupon.  

Claims 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of the ‘289 patent in view of Wei and further in view of Bayram and still further in view of U.S. Patent Appl. Publ. No. 2016/0093491 to Choi, et al. (“Choi”). 
Regarding claim 12, claims 1-3 of the ‘289 patent do not explicitly recite that the 2D material comprises WSe2.  However, in ¶[0043] Bayram teaches that the spreading layer (14) is not limited to graphene, but may be another 2D material such as MoS2 or WS2.  Then in ¶[0041] Choi teaches that known 2D materials include transition metal dichalcogenides such as WSe2.  Thus, a person of ordinary skill in the art would look to the teachings of Choi and would readily recognize that WSe2 may be utilized in place of graphene as the 2D layer since this would involve nothing more than the use of a known material according to its intended use.  
Regarding claim 13, claims 1-3 of the ‘289 patent do not explicitly recite that the 2D material comprises Boron Nitride.  However, in ¶[0043] Bayram teaches that the spreading layer (14) is not limited to graphene, but may be another 2D material such as MoS2 or WS2.  Then in ¶[0041] Choi teaches that known 2D materials include boron nitride (BN).  Thus, a person of ordinary skill in the art would look to the teachings of Choi and would readily recognize that boron nitride may be utilized in place of graphene as the 2D layer since this would involve nothing more than the use of a known material according to its intended use.  

Claims 1-3, 14, and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, and 8 of U.S. Patent No. 8,916,451 (hereinafter “the ‘451 patent) in view of Wei. 
Regarding claims 1-3, 14, and 17-19, claims 1-4 and 6 of the ‘451 patent recite substantially all of the limitations recited in claims 1-3, 14, and 17-19 of the instant application, but do not explicitly recite the steps of forming a plurality of holes in the 2D layer to create a patterned 2D layer.  However, in Fig. 1 and ¶¶[0027]-[0037] Wei teaches an analogous method of forming an epitaxial layer (104) on a substrate having a graphene layer (102) deposited thereupon in which the graphene layer (102) is patterned by cutting or etching in order to form a plurality of apertures (105).  This is then followed by the growth of the epitaxial layer (104) on the patterned graphene layer.  Thus, in view of the teachings of Wei an ordinary artisan would be motivated to form a plurality of holes in the graphene layer recited in claims 1-4 and 6 of the ‘451 patent in order to promote epitaxial growth of the overlying epitaxial layer (104).  
Regarding claim 20, claims 1-4 and 6 of the ‘451 patent do not explicitly recite that the single-crystalline film and the substrate are made of the same material.  However, in ¶[0031] Wei teaches that the substrate (100) can be a single crystal substrate which is lattice-matched and thermal expansion-matched to the epitaxial layer (104) and ¶[0082] which teaches that the epitaxial layer (104) and the substrate (100) may be the same material such that homoepitaxial growth occurs.  
Regarding claim 21, claim 8 of the ‘451 patent recites substantially all of the limitations recited in claim 21 of the instant application.  

Claims 5-6 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of the ‘451 patent in view of Wei and further in view of Baik. 
Regarding claim 5, claims 1-4 and 6 of the ‘451 patent do not explicitly recite the method of forming the plurality of holes as claimed.  However, in Figs. 1-4 and ¶¶[0022]-[0036] as well as elsewhere throughout the entire reference Baik teaches an analogous method of patterning and etching a diamond film (2).  In particular, Baik teaches a method of forming a plurality of holes which comprises:
forming a metal mask on the 2D layer, the metal mask comprising a plurality of metal islands disposed on the 2D layer (see, e.g., Figs. 1B, 2A, 3A, and 4A and ¶¶[0022]-[0036] which specifically teach forming a metallic mask (3) comprised of a plurality of islands from a metal such as Mo, W, or Al on a diamond film (2)); and
etching the 2D layer to form the plurality of holes (see, e.g., Figs. 1C, 2B, 3B, and 4B and ¶¶[0022]-[0036] which teach that a reactive etching process is carried out in order to etch exposed regions of the diamond layer (2) and thereby form a plurality of holes).  
Thus, a person of ordinary skill in the art would look to the teachings of Baik and would readily recognize that the plurality of apertures (105) formed in the graphene layer (102) of Wei may be produced by forming a metallic mask (3) comprised of a plurality of metal islands followed by etching the exposed areas of the graphene layer (102) with the motivation for doing so being to utilize a mask formation process which relies upon island formation during metallic deposition in order to produce a plurality of nanometer-sized masked regions without the need for more time-consuming and costly photolithographic processes.  
Baik does not explicitly teach the step of removing the metal mask from the 2D layer.  However, in ¶[0053] Wei teaches an analogous method of creating patterns on the continuous graphene layer (102) in which a mask comprised of anodic aluminum oxide is used to pattern and then exposed regions of the graphene layer (102) are etched by a plasma.  As explained supra with respect to the rejection of claim 1, in the method shown in Fig. 1 and ¶¶[0027]-[0037] of Wei after the desired apertures (105) are formed in the graphene layer (102), an epitaxial layer (104) is grown through the apertures (105) and directly on and over the graphene layer (102) without the presence of a metallic mask thereupon.  This therefore necessarily means that the anodic aluminum oxide mask has been removed after the desired apertures (105) have been etched into the graphene layer (102) such that epitaxial growth can proceed unimpeded over the graphene layer (102).  Thus, a person of ordinary skill in the art would look to the teachings of Wei and would be motivated to remove the metallic island mask (3) produced in the method of Baik once the desired holes have been etched in the underlying graphene layer with the motivation for doing so being to permit growth of the overlying epitaxial layer to proceed unimpeded over the surface of the graphene layer (102).  
Regarding claim 6, claims 1-4 and 6 of the ‘451 patent do not explicitly recite that etching the 2D layer comprises etching the 2D layer using an inert gas plasma.  However, in at least Example 1 in ¶¶[0037]-[0040] Baik teaches the use of a reactive plasma formed of a nitrogen-oxygen gas mixture in order to etch the diamond layer.  Thus, in view of the teachings of Baik a person of ordinary skill in the art would be motivated to utilize an inert gas or oxygen plasma in order to effectively etch the graphene layer in the method of Wei since this would involve nothing more than the use of a known etching method according to its intended use.  
Regarding claim 15, claims 1-4 and 6 of the ‘451 patent do not explicitly recite that etching the 2D layer comprises etching the 2D layer using an oxygen plasma.  However, in at least Example 1 in ¶¶[0037]-[0040] Baik teaches the use of a reactive plasma formed of a nitrogen-oxygen gas mixture in order to etch the diamond layer.  Thus, in view of the teachings of Baik a person of ordinary skill in the art would be motivated to utilize an oxygen plasma in order to effectively etch the graphene layer in the method of Wei and Bayram since this would involve nothing more than the use of a known etching plasma according to its intended use.  

Claims 7-10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of the ‘451 patent in view of Wei and further in view of Wei II. 
Regarding claim 7, claims 1-4 and 6 of the ‘451 patent do not explicitly recite that growing the first substrate on a parent substrate via epitaxial growth.  However, in Fig. 1 and ¶¶[0025]-[0044] as well as elsewhere throughout the entire reference Wei II teaches an analogous method of growing an epitaxial layer (104) over a graphene layer (120) having a plurality of apertures (122).  In ¶¶[0030]-[0032] Wei II specifically teaches that the substrate (100) may include a first epitaxial layer (110) formed thereupon.  In this manner it is possible to alleviate a thermal coefficient of expansion and lattice parameter mismatch between the substrate (100) and the subsequently grown second epitaxial layer (130).  Thus, in view of the teachings of Wei II a person of ordinary skill in the art would be motivated to utilize a parent substrate (100) and then grow the first substrate (110) having the desired lattice parameter and thermal coefficient mismatch thereupon in order to minimize the formation of defects in the second epitaxial layer (130) grown thereupon.  
Regarding claim 8, claims 1-4 and 6 of the ‘451 patent do not explicitly recite that the parent substrate comprises GaN and the first substrate comprises InGaN.  However, in Fig. 1 and ¶¶[0030]-[0032] Wei II teaches that the parent substrate (100) may be comprised of GaN while the first substrate (110) may be comprised of InGaN. 
Regarding claim 9, claims 1-4 and 6 of the ‘451 patent do not explicitly recite that the parent substrate comprises GaAs and the first substrate comprises InGaP.  However, in Fig. 1 and ¶¶[0030]-[0032] Wei II teaches that the parent substrate (100) may be comprised of GaAs while the first substrate (110) may be comprised of InGaP. 
Regarding claim 10, claims 1-4 and 6 of the ‘451 patent do not explicitly recite that the parent substrate comprises InP and the first substrate comprises InGaAs.  However, in Fig. 1 and ¶¶[0030]-[0032] Wei II teaches that the parent substrate (100) may be comprised of InP while the first substrate (110) may be comprised of InGaAs. 
Regarding claim 16, claims 1-4 and 6 of the ‘451 patent do not explicitly recite the step of growing the first substrate on a parent substrate via pseudomorphic growth.  However, in Fig. 1 and ¶¶[0025]-[0044] as well as elsewhere throughout the entire reference Wei II teaches an analogous method of growing an epitaxial layer (104) over a graphene layer (120) having a plurality of apertures (122).  In ¶¶[0030]-[0032] Wei II specifically teaches that the substrate (100) may include a first epitaxial layer (110) formed thereupon by pseudomprphic growth (i.e., via the epitaxial growth of InGaAs on InP).  In this manner it is possible to alleviate a thermal coefficient of expansion and lattice parameter mismatch between the substrate (100) and the subsequently grown second epitaxial layer (130).  Thus, in view of the teachings of Wei II a person of ordinary skill in the art would be motivated to utilize a parent substrate (100) and then pseudomorphically grow the first substrate (110) having the desired lattice parameter and thermal coefficient mismatch thereupon in order to minimize the formation of defects in the second epitaxial layer (130) grown thereupon.  

Claims 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of the ‘451 patent in view of Wei and further in view of U.S. Patent Appl. Publ. No. 2016/0093491 to Choi, et al. (“Choi”). 
Regarding claim 11, claims 1-4 and 6 of the ‘451 patent do not explicitly recite that the 2D material comprises MoS2.  However, in ¶[0041] Choi teaches that known 2D materials include transition metal dichalcogenides such as MoS2.  Thus, a person of ordinary skill in the art would look to the teachings of Choi and would readily recognize that MoS2 may be utilized in place of graphene as the 2D layer since this would involve nothing more than the use of a known material according to its intended use.  
Regarding claim 12, claims 1-4 and 6 of the ‘451 patent do not explicitly that the 2D material comprises WSe2.  However, in ¶[0041] Choi teaches that known 2D materials include transition metal dichalcogenides such as WSe2.  Thus, a person of ordinary skill in the art would look to the teachings of Choi and would readily recognize that WSe2 may be utilized in place of graphene as the 2D layer since this would involve nothing more than the use of a known material according to its intended use.  
Regarding claim 13, claims 1-4 and 6 of the ‘451 patent do not explicitly that the 2D material comprises Boron Nitride.  However, in ¶[0041] Choi teaches that known 2D materials include boron nitride (BN).  Thus, a person of ordinary skill in the art would look to the teachings of Choi and would readily recognize that boron nitride may be utilized in place of graphene as the 2D layer since this would involve nothing more than the use of a known material according to its intended use.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-3, 11, 14, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2013/0285016 to Wei, et al. (hereinafter “Wei”) in view of U.S. Patent Appl. Publ. No. 2014/0220764 to Bayram, et al. (“Bayram”). 
Regarding claim 1, Wei teaches a method of manufacturing a semiconductor device (see, e.g., the Abstract, Figs. 1-16, and entire reference), the method comprising:
growing a two-dimensional (2D) layer comprising a 2D material on a first substrate (see, e.g., Fig. 1 and ¶¶[0027]-[0037] which teach growing a graphene layer (102) on an epitaxial growth surface (101) of a substrate (100));
forming a plurality of holes in the 2D layer to create a patterned 2D layer (see, e.g., Fig. 1 and ¶¶[0027]-[0037] which teach that the graphene layer (102) can be patterned by cutting or etching in order to form a plurality of apertures (105));
forming a single-crystalline film on the patterned 2D layer (see, e.g., Fig. 1 and ¶¶[0027]-[0037] which teach forming an epitaxial layer (104) on the patterned graphene layer (102)).
Wei does not explicitly teach the step of transferring the single-crystalline film onto a second substrate.  However, in Figs. 1-2 and ¶¶[0041]-[0054] as well as elsewhere throughout the entire reference Bayram teaches an analogous method of forming an epitaxial layer (18) on a single crystal substrate (12) through the use of a separation layer (14) comprised of a 2D material such as graphene.  Then in Fig. 2 and ¶[0054] Bayram further teaches that the epitaxial layer (18) may be adhered to a handle substrate (20) and then cleaved from the single crystal substrate (12) along the graphene layer (14) such that the single crystal substrate (12) may be reused and electronic devices may be formed upon the epitaxial layer (18).  Thus, in view of the teachings of Bayram a person of ordinary skill in the art would be motivated to transfer the epitaxial layer (104) formed in the method of Wei onto a handle substrate as taught by Bayram in order to permit the single crystal substrate to be reused and electronic devices to be formed on the epitaxial layer (104).  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Wei teaches that the 2D material comprises graphene (see, e.g., ¶¶[0027]-[0037] which teach that layer (102) may be comprised of graphene).  
Regarding claim 3, Wei teaches that the first substrate comprises silicon (see, e.g., ¶[0031] which teaches that the substrate (100) may be comprised of Si).
Regarding claim 11, Wei does not explicitly teach that the 2D material comprises MoS2.  However, in ¶[0043] Bayram teaches that the spreading layer (14) is not limited to graphene, but may be another 2D material such as MoS2 or WS2.  Thus, a person of ordinary skill in the art would look to the teachings of Bayram and would readily recognize that MoS2 may be utilized in place of graphene as the 2D layer since this would involve nothing more than the use of a known material according to its intended use.  
Regarding claim 14, Wei teaches that the first substrate comprises germanium (see, e.g., ¶[0031] and ¶[0082] which teach that the epitaxial layer (104) and substrate (100) may be made of the same material and may be comprised of SiGe).  
Regarding claim 17, Wei teaches that the single-crystalline film is epitaxially matched to the first substrate (see, e.g., Fig. 1 and ¶¶[0027]-[0037] which teach that the substrate (100) has an epitaxial growth surface (101) and that layer (104) is epitaxially grown on the growth surface (101)).  
Regarding claim 18, Wei teaches a method of manufacturing a semiconductor device (see, e.g., the Abstract, Figs. 1-16, and entire reference), the method comprising:
forming a plurality of holes in a two-dimensional (2D) layer disposed on a first substrate to create a patterned 2D layer (see, e.g., Fig. 1 and ¶¶[0027]-[0037] which teach growing a graphene layer (102) on an epitaxial growth surface (101) of a substrate (100) followed by patterning or etching the graphene layer (102) in order to form a plurality of apertures (105)); 
forming a single-crystalline film on the patterned 2D layer (see, e.g., Fig. 1 and ¶¶[0027]-[0037] which teach forming an epitaxial layer (104) on the patterned graphene layer (102)).  
Wei does not explicitly teach the step of separating the single-crystalline film and the first substrate.  However, in Figs. 1-2 and ¶¶[0041]-[0054] as well as elsewhere throughout the entire reference Bayram teaches an analogous method of forming an epitaxial layer (18) on a single crystal substrate (12) through the use of a separation layer (14) comprised of a 2D material such as graphene.  Then in Fig. 2 and ¶[0054] Bayram further teaches that the epitaxial layer (18) may be adhered to a handle substrate (20) and then cleaved from the single crystal substrate (12) along the graphene layer (14) such that the single crystal substrate (12) may be reused and electronic devices may be formed upon the epitaxial layer (18).  Thus, in view of the teachings of Bayram a person of ordinary skill in the art would be motivated to transfer the epitaxial layer (104) formed in the method of Wei onto a handle substrate (i.e., to separate the epitaxial layer (104) from the substrate (100)) as taught by Bayram in order to permit the single crystal substrate to be reused and electronic devices to be formed on the epitaxial layer (104).  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 19, Wei teaches that the single-crystalline film is epitaxially matched to the first substrate (see, e.g., Fig. 1 and ¶¶[0027]-[0037] which teach that the substrate (100) has an epitaxial growth surface (101) and that layer (104) is epitaxially grown on the growth surface (101)).
Regarding claim 20, Wei teaches that the single-crystalline film and the substrate are made of the same material (see, e.g., ¶[0031] which teaches that the substrate (100) can be a single crystal substrate which is lattice-matched and thermal expansion-matched to the epitaxial layer (104) and ¶[0082] which teaches that the epitaxial layer (104) and the substrate (100) may be the same material such that homoepitaxial growth occurs).  
Regarding claim 21, Wei does not explicitly teach that after separating the single-crystalline film and the first substrate, forming a second single-crystalline film over the substrate.  However, as noted supra with respect to the rejection of claim 18, in Fig. 2 and ¶[0054] Bayram further teaches that after the epitaxial layer (18) is adhered to a handle substrate (20) it is then cleaved from the single crystal substrate (12) along the graphene layer (14) such that the single crystal substrate (12) may be reused and electronic devices may be formed upon the epitaxial layer (18).  Thus, when the single crystal substrate (12) is being reused a second epitaxial layer (18) is necessarily deposited onto the single crystal substrate (12) as part of the process of forming another epitaxial layer (104) according to the teachings of Wei. 

Claims 5-6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Bayram and further in view of U.S. Patent Appl. Publ. No. 2003/0052080 to Baik, et al. (“Baik”). 
Regarding claim 5, Wei and Bayram do not explicitly teach the method of forming the plurality of holes as claimed.  However, in Figs. 1-4 and ¶¶[0022]-[0036] as well as elsewhere throughout the entire reference Baik teaches an analogous method of patterning and etching a diamond film (2).  In particular, Baik teaches a method of forming a plurality of holes which comprises:
forming a metal mask on the 2D layer, the metal mask comprising a plurality of metal islands disposed on the 2D layer (see, e.g., Figs. 1B, 2A, 3A, and 4A and ¶¶[0022]-[0036] which specifically teach forming a metallic mask (3) comprised of a plurality of islands from a metal such as Mo, W, or Al on a diamond film (2)); and
etching the 2D layer to form the plurality of holes (see, e.g., Figs. 1C, 2B, 3B, and 4B and ¶¶[0022]-[0036] which teach that a reactive etching process is carried out in order to etch exposed regions of the diamond layer (2) and thereby form a plurality of holes).  
Thus, a person of ordinary skill in the art would look to the teachings of Baik and would readily recognize that the plurality of apertures (105) formed in the graphene layer (102) of Wei may be produced by forming a metallic mask (3) comprised of a plurality of metal islands followed by etching the exposed areas of the graphene layer (102) with the motivation for doing so being to utilize a mask formation process which relies upon island formation during metallic deposition in order to produce a plurality of nanometer-sized masked regions without the need for more time-consuming and costly photolithographic processes.  
Baik does not explicitly teach the step of removing the metal mask from the 2D layer.  However, in ¶[0053] Wei teaches an analogous method of creating patterns on the continuous graphene layer (102) in which a mask comprised of anodic aluminum oxide is used to pattern and then exposed regions of the graphene layer (102) are etched by a plasma.  As explained supra with respect to the rejection of claim 1, in the method shown in Fig. 1 and ¶¶[0027]-[0037] of Wei after the desired apertures (105) are formed in the graphene layer (102), an epitaxial layer (104) is grown through the apertures (105) and directly on and over the graphene layer (102) without the presence of a metallic mask thereupon.  This therefore necessarily means that the anodic aluminum oxide mask has been removed after the desired apertures (105) have been etched into the graphene layer (102) such that epitaxial growth can proceed unimpeded over the graphene layer (102).  Thus, a person of ordinary skill in the art would look to the teachings of Wei and would be motivated to remove the metallic island mask (3) produced in the method of Baik once the desired holes have been etched in the underlying graphene layer with the motivation for doing so being to permit growth of the overlying epitaxial layer to proceed unimpeded over the surface of the graphene layer (102).  
Regarding claim 6, Wei and Bayram do not explicitly teach that etching the 2D layer comprises etching the 2D layer using an inert gas plasma.  However, in at least Example 1 in ¶¶[0037]-[0040] Baik teaches the use of a plasma formed of a nitrogen-oxygen gas mixture in order to etch the diamond layer.  With ¶[0040] specifically teaching an embodiment in which a graphite layer formed on a diamond whisker is etched using a hydrogen plasma.  Thus, in view of the teachings of Baik a person of ordinary skill in the art would readily recognize that an inert plasma comprised of nitrogen or hydrogen may be used to effectively etch the graphene layer in the method of Wei and Bayram since this would involve nothing more than the use of a known etching plasma according to its intended use.  
Regarding claim 15, Wei and Bayram do not explicitly teach that etching the 2D layer comprises etching the 2D layer using an oxygen plasma.  However, in at least Example 1 in ¶¶[0037]-[0040] Baik teaches the use of a reactive plasma formed of a nitrogen-oxygen gas mixture in order to etch the diamond layer.  Thus, in view of the teachings of Baik a person of ordinary skill in the art would be motivated to utilize an oxygen plasma in order to effectively etch the graphene layer in the method of Wei and Bayram since this would involve nothing more than the use of a known etching plasma according to its intended use.  

Claims 7-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Bayram and further in view of U.S. Patent Appl. Publ. No. 2013/0285115 to Wei, et al. (“Wei II”). 
Regarding claim 7, Wei and Bayram do not explicitly teach growing the first substrate on a parent substrate via epitaxial growth.  However, in Fig. 1 and ¶¶[0025]-[0044] as well as elsewhere throughout the entire reference Wei II teaches an analogous method of growing an epitaxial layer (104) over a graphene layer (120) having a plurality of apertures (122).  In ¶¶[0030]-[0032] Wei II specifically teaches that the substrate (100) may include a first epitaxial layer (110) formed thereupon.  In this manner it is possible to alleviate a thermal coefficient of expansion and lattice parameter mismatch between the substrate (100) and the subsequently grown second epitaxial layer (130).  Thus, in view of the teachings of Wei II a person of ordinary skill in the art would be motivated to utilize a parent substrate (100) and then epitaxially grow the first substrate (110) having the desired lattice parameter and thermal coefficient mismatch thereupon in order to minimize the formation of defects in the second epitaxial layer (130) grown thereupon.  
Regarding claim 8, Wei and Bayram do not explicitly teach that the parent substrate comprises GaN and the first substrate comprises InGaN.  However, in Fig. 1 and ¶¶[0030]-[0032] Wei II teaches that the parent substrate (100) may be comprised of GaN while the first substrate (110) may be comprised of InGaN. 
Regarding claim 9, Wei and Bayram do not explicitly teach that the parent substrate comprises GaAs and the first substrate comprises InGaP.  However, in Fig. 1 and ¶¶[0030]-[0032] Wei II teaches that the parent substrate (100) may be comprised of GaAs while the first substrate (110) may be comprised of InGaP. 
Regarding claim 10, Wei and Bayram do not explicitly teach that the parent substrate comprises InP and the first substrate comprises InGaAs.  However, in Fig. 1 and ¶¶[0030]-[0032] Wei II teaches that the parent substrate (100) may be comprised of InP while the first substrate (110) may be comprised of InGaAs. 
Regarding claim 16, Wei and Bayram do not explicitly teach growing the first substrate on a parent substrate via pseudomorphic growth.  However, in Fig. 1 and ¶¶[0025]-[0044] as well as elsewhere throughout the entire reference Wei II teaches an analogous method of growing an epitaxial layer (104) over a graphene layer (120) having a plurality of apertures (122).  In ¶¶[0030]-[0032] Wei II specifically teaches that the substrate (100) may include a first epitaxial layer (110) formed thereupon by pseudomprphic growth (i.e., via the epitaxial growth of InGaAs on InP).  In this manner it is possible to alleviate a thermal coefficient of expansion and lattice parameter mismatch between the substrate (100) and the subsequently grown second epitaxial layer (130).  Thus, in view of the teachings of Wei II a person of ordinary skill in the art would be motivated to utilize a parent substrate (100) and then pseudomorphically grow the first substrate (110) having the desired lattice parameter and thermal coefficient mismatch thereupon in order to minimize the formation of defects in the second epitaxial layer (130) grown thereupon.  

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Bayram and further in view of U.S. Patent Appl. Publ. No. 2016/0093491 to Choi, et al. (“Choi”). 
Regarding claim 12, Wei does not explicitly teach that the 2D material comprises WSe2.  However, in ¶[0043] Bayram teaches that the spreading layer (14) is not limited to graphene, but may be another 2D material such as MoS2 or WS2.  Then in ¶[0041] Choi teaches that known 2D materials include transition metal dichalcogenides such as WSe2.  Thus, a person of ordinary skill in the art would look to the teachings of Choi and would readily recognize that WSe2 may be utilized in place of graphene as the 2D layer since this would involve nothing more than the use of a known material according to its intended use.  
Regarding claim 13, Wei and Bayram do not explicitly teach that the 2D material comprises Boron Nitride.  However, in ¶[0043] Bayram teaches that the spreading layer (14) is not limited to graphene, but may be another 2D material such as MoS2 or WS2.  Then in ¶[0041] Choi teaches that known 2D materials include boron nitride (BN).  Thus, a person of ordinary skill in the art would look to the teachings of Choi and would readily recognize that boron nitride may be utilized in place of graphene as the 2D layer since this would involve nothing more than the use of a known material according to its intended use.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714